Case: 17-10066          Document: 00513849094         Page: 1   Date Filed: 01/25/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                            No. 17-10066                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
In re: TERRY DARNELL EDWARDS,                                              January 25, 2017
                                                                            Lyle W. Cayce
                 Movant,                                                         Clerk
-------------------------------------------------
CONSOLIDATED WITH 17-70003

TERRY DARNELL EDWARDS,

                 Petitioner – Appellant,

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                 Respondent – Appellee.



                     Appeals from the United States District Court
                          for the Northern District of Texas
                                 USDC No. 3:10-CV-6


Before ELROD, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
        Terry D. Edwards, a Texas state prisoner on death row who is scheduled
for execution on January 26, 2017, filed a Rule 60(b) motion and requests for


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10066    Document: 00513849094     Page: 2   Date Filed: 01/25/2017



                                 No. 17-10066
                             Cons. w/ No. 17-70003

stays of execution in federal district court. The district court concluded that
Edwards’s Rule 60(b)(6) motion constituted a second-or-successive habeas
petition because it sought to advance new claims and so it transferred
Edwards’s motion and the requests to stay his execution to this court. On the
narrow issue of whether the alleged abandonment of Edwards by his federally
appointed habeas counsel constitutes a defect in the integrity of the original
habeas proceedings that may authorize Rule 60(b) relief, the district court
concluded that Rule 60(b) relief was not warranted, but granted a COA on this
issue. Edwards appealed the district court’s ruling, and filed a request for a
stay in this court. Because we conclude that Edwards’s Rule 60(b) motion is a
successive habeas claim and that alternatively he is not entitled to Rule 60(b)
relief, we DENY the Rule 60(b) motion and therefore also DENY Edwards’s
requests for a stay of execution.
                                       I.
      In November 2003, Edwards was convicted of capital murder and
sentenced to death for the murder of a restaurant worker in connection with
an armed robbery. Another restaurant worker was also murdered during the
course of the robbery. Edwards had previously worked at the restaurant.
Edwards filed a direct appeal with the Texas Court of Criminal Appeals,
raising thirteen points of error. Edwards v. State, No. AP-74,844, 2006 WL
475783, at *1 (Tex. Crim. App. 2006).          Among other things, Edwards
challenged: (1) the factual and legal sufficiency of the evidence supporting the
jury’s finding that he was a continuing threat to society; (2) the denial of his
motion to quash a panel of three prospective jurors whom Edwards alleged
were incorrectly instructed regarding mitigating evidence; (3) the trial court’s
granting of the State’s challenges to two venire members based on their alleged
biases; (4) the trial court’s refusal to instruct the jury that it could consider
                                       2
    Case: 17-10066     Document: 00513849094      Page: 3   Date Filed: 01/25/2017



                                 No. 17-10066
                             Cons. w/ No. 17-70003

that Edwards would not be eligible for parole for at least forty years if given a
life sentence in the context of determining if he was an ongoing danger; (5) the
constitutionality of the death penalty in light of Texas law not requiring the
State to prove the absence of sufficient mitigating circumstances beyond a
reasonable doubt; (6) the constitutionality of the death penalty on various other
grounds; and (7) the constitutionality of his conviction and sentence based on
the cumulative effect of the other errors he asserted. Id. at *1–4. The Court
of Criminal Appeals rejected each of these claims. Id. at *4.
      Edwards then filed a state habeas application, asserting six challenges
to the validity of his conviction and sentence. See Ex parte Edwards, No. WR-
73027-01, 2009 WL 4932198, at *1 (Tex. Crim. App. 2009). The state trial court
denied relief, as did the Texas Court of Criminal Appeals. Id.
      Next, Edwards filed a petition for a writ of habeas corpus in the United
States District Court for the Northern District of Texas. See Edwards v.
Stephens, No. 3:10-cv-6-M, 2014 WL 3880437 (N.D. Tex. Aug. 6, 2014). In his
petition, Edwards asserted six grounds for relief: (1) that he was deprived of a
fair and impartial jury when the trial court denied his motion to quash a panel
of venire persons who had allegedly been incorrectly instructed regarding
mitigating evidence; (2) that he was deprived of a fair and impartial jury when
the state trial court granted the State’s challenge to a prospective juror; (3)
that he was deprived of a fair and impartial jury when the state trial court
granted the State’s for-cause strike of another prospective juror; (4) that his
trial counsel was constitutionally ineffective when he failed to challenge the
Dallas County venire selection process as violating Edwards’s right to a jury
composed of a cross-section of the community; (5) that he was deprived of a fair
and impartial jury when the trial court denied his for-cause challenges of two
prospective jurors; and (6) that his trial counsel was constitutionally ineffective
                                        3
    Case: 17-10066     Document: 00513849094        Page: 4   Date Filed: 01/25/2017



                                 No. 17-10066
                             Cons. w/ No. 17-70003

by failing to raise on direct appeal claims regarding the trial court’s denial of
Edwards’s for-cause challenges to the two prospective jurors. Id. at *1–2.
      The district court denied all of these claims, and further denied Edwards
a certificate of appealability (COA). Id. at *15.
      Edwards appealed the district court’s denial of a COA to this court, but
only as to his argument that the trial court’s denial of his motion to quash a
panel of venire persons violated his right to an impartial jury under the Sixth
and Fourteenth Amendments because those persons had allegedly been given
an improper jury instruction. See Edwards v. Stephens, 612 F. App’x 719, 720
(5th Cir. 2015). This court denied Edwards’s application for a COA. Id. at 723.
Edwards then filed a petition for a writ of certiorari with the Supreme Court
of the United States, challenging the denial of a COA, which was denied.
Edwards v. Stephens, 136 S. Ct. 403 (2015).
      On January 10, 2017, Edwards filed in the district court a Rule 60(b)
motion to alter or amend the judgment denying his habeas petition, along with
a request to stay his execution. Transfer Order; No. 3:10-CV-6-M, N.D. Tex.,
Jan. 19, 2017. The district court determined that Edwards’s motion sought to
advance new claims, making it a successive petition for which it lacked
jurisdiction.   The district court transferred the successive application for
habeas relief with Edwards’s applications to stay his execution to this court on
January 19, 2017. In the same order, the district court also concluded that
Rule 60(b) relief was not warranted on Edwards’s claim that he was effectively
abandoned by his federal habeas counsel, but it granted a COA on this issue.
      On January 18, 2017, Edwards filed a motion for stay of execution and a
subsequent application for a writ of habeas corpus in state court. See Ex parte
Edwards, No. WR-73, 027-02 (Tex. Crim. App. Jan. 24, 2017). In that
application, he argued that: (1) his conviction was based on false, misleading,
                                        4
    Case: 17-10066     Document: 00513849094      Page: 5   Date Filed: 01/25/2017



                                 No. 17-10066
                             Cons. w/ No. 17-70003

and scientifically invalid testimony; (2) the decision in Ex parte Graves, 70
S.W.3d 103 (Tex. Crim. App. 2002), should be overruled so that he could
present otherwise forfeited claims; and (3) the State suppressed material,
exculpatory evidence that would undermine the confidence of the outcome of
his trial. On January 24, the Texas Court of Criminal Appeals dismissed the
application as an abuse of the writ and denied Edwards’s motion for a stay of
execution. See Ex parte Edwards, No. WR-73, 027-02.
                                        II.
                                        A.
      We review a district court’s determination as to whether a Rule 60(b)
motion constitutes a second-or-successive habeas petition de novo.           In re
Jasper, 559 F. App’x 366, 370 (5th Cir. 2014) (citing Ward v. Norris, 577 F.3d
925, 932 (8th Cir. 2009)).
      In reviewing the district court’s determinations to grant or deny relief
under Rule 60(b), we will reverse only for an abuse of discretion. Tamayo v.
Stephens, 740 F.3d 986, 990 (5th Cir. 2014).        “A district court abuses its
discretion if it bases its decision on an erroneous view of the law or on a clearly
erroneous assessment of the evidence.” Hesling v. CSX Trans., Inc., 396 F.3d
632, 638 (5th Cir. 2005). It “is not enough that the granting of relief might
have been permissible, or even warranted—denial must have been so
unwarranted as to constitute an abuse of discretion.” Diaz v. Stephens, 731
F.3d 370, 374 (5th Cir. 2013).
                                        B.
                                        1.
      We first address whether Edwards’s Rule 60(b) motion seeks to advance
new claims or seeks instead to show a non-merits-based defect in the district
court’s earlier decision on the federal habeas petition. Federal habeas review
                                        5
    Case: 17-10066    Document: 00513849094     Page: 6   Date Filed: 01/25/2017



                                No. 17-10066
                            Cons. w/ No. 17-70003

is governed by 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA). AEDPA limits the circumstances under
which a state prisoner may file a successive application for federal habeas
review. A petition is successive when it “raises a claim . . . that was or could
have been raised in an earlier petition . . . .” Hardemon v. Quarterman, 516
F.3d 272, 275 (5th Cir. 2008) (quoting In re Cain, 137 F.3d 234, 235 (5th Cir.
1998)). Under AEDPA, a claim presented in a second or successive application
under 28 U.S.C. § 2254 must be dismissed unless the following criteria are
satisfied:
     (A) the applicant shows that the claim relies on a new rule of
     constitutional law, made retroactive to cases on collateral review
     by the Supreme Court, that was previously unavailable; or
     (B) (i) the factual predicate for the claim could not have been
     discovered previously through the exercise of due diligence; and (ii)
     the facts underlying the claim, if proven and viewed in light of the
     evidence as a whole, would be sufficient to establish by clear and
     convincing evidence that, but for constitutional error, no
     reasonable factfinder would have found the applicant guilty of the
     underlying offense.
28 U.S.C. § 2244(b)(2).
      Federal Rule of Civil Procedure 60(b)(6) is a catchall provision that
allows a court to grant relief “from a final judgment, order, or proceeding” for
“any other reason that justifies relief.” To succeed on a Rule 60(b) motion, the
movant must show: (1) that the motion be made within a reasonable time; and
(2) extraordinary circumstances exist that justify the reopening of a final
judgment. See Gonzalez v. Crosby, 545 U.S. 524, 535 (2005).
      Because of the comparative leniency of Rule 60(b), petitioners sometimes
attempt to file what are in fact second-or-successive habeas petitions under the
guise of Rule 60(b) motions. See, e.g., Gonzalez, 545 U.S. at 531–32; Jasper, 559
F. App’x at 370. A federal court examining a Rule 60(b) motion should

                                       6
    Case: 17-10066    Document: 00513849094     Page: 7   Date Filed: 01/25/2017



                                No. 17-10066
                            Cons. w/ No. 17-70003

determine whether it either: (1) presents a new habeas claim (an “asserted
federal basis for relief from a state court’s judgment of conviction”), or (2)
“attacks the federal court’s previous resolution of a claim on the
merits,” Gonzalez, 545 U.S. at 530, 532. If the Rule 60(b) motion does either,
then it should be treated as a second-or-successive habeas petition and
subjected to AEDPA’s limitation on such petitions. See 28 U.S.C. § 2244(b); see
also Gonzalez, 545 U.S. at 531–32; In re Sepulvado, 707 F.3d 550, 552 (5th Cir.
2013). A federal court resolves the claim on the merits when it determines that
there are or are not “grounds entitling a petitioner to habeas corpus relief
under 28 U.S.C. §§ 2254(a) and (d),” as opposed to when a petitioner alleges
“that a previous ruling which precluded a merits determination was in error—
for example, a denial for such reasons as failure to exhaust, procedural default,
or statute-of-limitations bar.” Gonzalez, 545 U.S. at 532 n.4. A Rule 60(b)
motion based on “habeas counsel’s omissions ordinarily does not go to the
integrity of the proceedings, but in effect asks for a second chance to have the
merits determined favorably.” Clark v. Stephens, 627 F. App’x 305, 308 (5th
Cir. 2015) (quoting Gonzalez, 545 U.S. at 532 n.5).
      By contrast, to bring a proper Rule 60(b) claim, a movant must show “a
non-merits-based defect in the district court’s earlier decision on the federal
habeas petition.” Balentine v. Thaler, 626 F.3d 842, 847 (5th Cir. 2010).
Accordingly, if the Rule 60(b) motion attacks “some defect in the integrity of
the federal habeas proceedings,” rather than the resolution on the merits, then
the motion is not treated as a second-or-successive petition. Gonzalez, 545 U.S.
at 532.
      Edwards’s briefing takes issue with the district court’s assessment that
he submitted additional claims that would constitute a successive petition.
Curiously, however, he begins his brief with a litany of new claims—asserting
                                       7
     Case: 17-10066       Document: 00513849094          Page: 8     Date Filed: 01/25/2017



                                     No. 17-10066
                                 Cons. w/ No. 17-70003

a variety of problems with the entire case, from selecting the jury through the
appeal to the Supreme Court. 1 Because his brief tries to bring new claims
under the guise of “defects in the integrity of the original habeas proceedings
that may authorize Rule 60(b) relief,” the district court did not err in
transferring his Rule 60(b) motion to us. See In re Coleman, 768 F.3d 367, 371
(5th Cir. 2014). However, Edwards maintains that he was not actually trying
to raise the new claims discussed in his briefs. In fact, he concedes that “to
have raised such claims at this juncture would have been to have submitted a
successive petition. Thus Appellant did not submit such claims.” Appellant’s
Br. at 32. Because Edwards has stressed that he is not seeking to advance any
of these claims, and is also not requesting to file a successive habeas petition,
we do not need to further address these new claims, but confine our discussion
to his claims under Rule 60(b) regarding the alleged abandonment of counsel
due to an alleged conflict.
                                              2.
       Turning to the issue of the alleged abandonment of his habeas counsel,
the district court was correct that this claim is also a successive claim. The
Rule 60(b) motion seeks to re-open the proceedings for the purpose of adding
new claims. This is the definition of a successive claim. Indeed, it is
extraordinarily difficult to bring a claim of procedural defect rather than a
successive habeas claim, because



       1Edwards   dedicates 24 pages of his briefing to identifying alleged infirmities in the
state trial proceedings. Only after this does he begin to make his case that he is not in fact
asserting any new claims based on these alleged infirmities, and that the claim he is
presenting arises from the allegedly ineffective assistance of his federal habeas counsel. The
state argues, in the alternative, that if these were claims they would be “unmeritorious,
unexhausted, procedurally defaulted, and time-barred.” Because we take Edwards at his
word that he is not attempting to advance these alleged infirmities as grounds for relief under
Rule 60(b), we need not address them.
                                              8
    Case: 17-10066     Document: 00513849094      Page: 9   Date Filed: 01/25/2017



                                 No. 17-10066
                             Cons. w/ No. 17-70003

      [p]rocedural defects are narrowly construed. They include fraud on
      the habeas court, as well as erroneous previous rulings which
      precluded a merits determination—for example, a denial for such
      reasons as failure to exhaust, procedural default, or statute-of
      limitations bar. They generally do not include an attack based on
      the movant’s own conduct, or his habeas counsel’s omissions,
      which do not go to the integrity of the proceedings, but in effect ask
      for a second chance to have the merits determined favorably.
In re Coleman, 787 F.3d at 371–72 (alterations omitted). Indeed, in Coleman,
we held that arguments about counsel’s failure to discover and present
particular arguments sounded in substance, not in procedure. Id. at 372.
      Even assuming arguendo that Edwards satisfies his burden and can
show that this is not a successive claim, he has failed to meet his high burden
under Rule 60(b). To succeed on a Rule 60(b) motion, the movant must show:
(1) that the motion be made within a reasonable time; and (2) extraordinary
circumstances exist that justify the reopening of a final judgment. See
Gonzalez, 545 U.S. at 535. He has shown neither that his claim is timely nor
that it arises from extraordinary circumstances.
      Edwards claims he alleged “defects in the integrity of the original habeas
proceedings that may authorize Rule 60(b) relief.” He argues that he was
effectively abandoned by counsel when the counsel developed a conflict because
he became busy with a new full-time job, which created a defect in the integrity
of the original habeas proceedings.        Edwards argues that his federally
appointed habeas counsel, Richard Wardroup, abandoned him, resulting in
error that warrants granting the Rule 60(b) motion. Wardroup had been
appointed as counsel to Edwards on January 11, 2010, and filed Edwards’s
habeas petition in federal court in December 2010. In March 2011, when
Wardroup accepted a full-time job with the Texas Criminal Defense Lawyers
Association (TCDLA), he focused on that work. Edwards now alleges that
“Wardroup’s full time position, about which he failed to notify the district court,
                                       9
    Case: 17-10066     Document: 00513849094      Page: 10   Date Filed: 01/25/2017



                                  No. 17-10066
                              Cons. w/ No. 17-70003

constituted a conflict of interest that culminated in the abandonment of his
client.” Appellant’s Br. at 34. Indeed, this later becomes the heart of Edwards’s
claim:
       The court further reasoned that because Edwards had failed to
       raise cognizable claims, it could not reopen judgment. The district
       court’s basic assumption was wrong: Appellant’s Motion to Reopen
       was premised on a defect in the proceedings, specifically
       Wardroup’s conflict of interest vis-à-vis taking full-time
       employment in the midst of the case, leading him to abandon
       Appellant.
Id. at 44.
      Even if Edwards were able to show that these claims are not successive,
he has not shown extraordinary circumstances that would justify Rule 60(b)
relief, either by showing a defect in the integrity of the proceedings or an actual
conflict of interest between his state and federal habeas counsel. His argument
that the alleged abandonment qualifies as either a defect in the integrity of the
proceedings or as a conflict of interest fails.
      Edwards’s facts do not support his arguments. Wardroup was appointed
as counsel on January 11, 2010, which gave him nearly a year to file Edwards’s
fifty-one   page   federal   habeas   petition.   Wardroup    accepted    full-time
employment and allegedly ceased working on Edwards’s case four months after
he had timely filed Edwards’s habeas petition and the limitations period
expired. See Mem. Op. at 9. Thus, to the extent that Wardroup “abandoned
Edwards,” it was after Wardroup had shepherded Edwards’s federal habeas
petition to court.   Further, after he accepted this employment, Wardroup
submitted a reply to Texas’s response to Edwards’s habeas submission, as well
as a notice and full and timely briefing to us on his first COA request. It is
difficult to see abandonment here, where Wardroup missed no deadlines and
filed substantive arguments. See, e.g., Wilkins v. Stephens, 560 F. App’x 299,

                                         10
   Case: 17-10066    Document: 00513849094     Page: 11   Date Filed: 01/25/2017



                                No. 17-10066
                            Cons. w/ No. 17-70003

304 (5th Cir. 2014) (holding no abandonment where, inter alia, counsel “never
missed a filing deadline” and “filed a lengthy petition” on petitioner’s
behalf). Furthermore, Edwards has not alleged any conflict of interest between
his state and federal habeas counsel. Edwards has not provided, and we have
not found, any authority for the proposition that Wardroup’s job change
months after filing Edwards’s federal habeas petition nonetheless is the
functional equivalent of abandonment when no later filing or hearing was
missed.
      The law that Edwards offers is no more helpful to his case. Edwards
relies on Maples v. Thomas, 132 S. Ct. 912 (2012) in support of his
abandonment argument. Edwards’s reliance on Maples is unavailing because
it does not establish that abandonment by federal habeas counsel is a defect in
the integrity of the proceedings for Rule 60(b) purposes. First, Maples was not
a Rule 60(b) case. Moreover, the petitioner in Maples had not yet finished his
initial federal proceedings. See id. at 917. Last, unlike here, Maples involved
counsel who actually missed a filing deadline. See id. at 916–17. In essence,
Edwards is asking us to equate the equitable tolling standards from Maples
with the “extraordinary circumstances” standard for Rule 60(b) relief, but has
provided no authority to do so.
      Edwards also focuses heavily on Clark, an unpublished opinion in which
both the petitioner’s trial counsel and state habeas counsel did a paltry job
investigating and presenting mitigating evidence. Importantly, Clark’s state
habeas counsel also represented him during his federal habeas proceedings.
Clark, 627 F. App’x at 306. Clark’s habeas counsel did obtain additional
mitigating evidence for the federal habeas proceedings, but this court did not
allow it under Cullen v. Pinholster, 563 U.S. 170 (2011). Two weeks after this
court affirmed the denial of Clark’s habeas relief, the Supreme Court issued
                                      11
   Case: 17-10066     Document: 00513849094     Page: 12   Date Filed: 01/25/2017



                                No. 17-10066
                            Cons. w/ No. 17-70003

Martinez v. Ryan, 132 S. Ct. 1309 (2012), which held that ineffective assistance
by state habeas counsel in an initial-review collateral proceeding may establish
cause to overcome a procedural default of a claim of ineffective assistance of
trial counsel. Clark, 627 F. App’x at 306. Trevino came down the next term and
held that Martinez applied in Texas.
      After additional state proceedings, Clark had new federal counsel
appointed and filed a Rule 60(b) motion for relief from the district court’s
judgment denying habeas relief because “his previous counsel had a conflict of
interest during federal habeas proceedings because he could not argue his own
ineffectiveness to excuse a procedural default,” which was relevant under the
new Martinez and Trevino standards. Clark, 627 F. App’x at 307. This court
concluded that “reasonable jurists could debate whether Clark’s federal habeas
proceeding was defective” for two reasons: either because the counsel the
federal district court appointed to represent Clark labored under a conflict of
interest, or because counsel’s failure to argue his own ineffectiveness as state
habeas counsel is sufficient to satisfy Rule 60(b) even though it is an
“omission,” and “that reasonable jurists could debate whether Clark is likely
to succeed in introducing new evidence if his Rule 60(b) motion is granted.” Id.
at 309.
      Edwards asks us to extend the reasoning of Clark to his case. The
district court found that a reasonable jurist could differ as to whether
Edwards’s alleged abandonment by counsel “could be the sort of defect in the
integrity of the federal habeas proceedings that could warrant Rule 60(b)
relief” and granted a COA on it. Mem. Op. at 8. The district court correctly
observed, however, that Edwards did not assert that his state trial and state
habeas counsel had any involvement with each other and were not “in any way
ethically prohibited from complaining of the ineffective assistance of any of his
                                       12
    Case: 17-10066      Document: 00513849094        Page: 13     Date Filed: 01/25/2017



                                    No. 17-10066
                                Cons. w/ No. 17-70003

prior attorneys at any time,” and that as a result, “he has not shown the type
of conflict of interest presented in Clark.” Id.
      Edwards also attempts to argue that Christeson v. Roper, 135 S. Ct. 891
(2015), supports his claim for Rule 60(b) relief. But Christeson was not a Rule
60(b) case, nor is it factually on point. Christeson involved an actual conflict of
interest and granted only the substitution of counsel. Indeed, Christeson
cautioned that even if the petitioner there “might properly raise a claim for
relief pursuant to Rule 60(b) . . . to obtain such relief he must demonstrate both
the motion’s timeliness and . . . extraordinary circumstances . . . .” Christeson,
135 S. Ct. at 895. As we have previously stated: “nothing in Christeson supports
[the petitioner’s] contention that his Rule 60(b) motion was filed within a
reasonable time or that he has demonstrated the extraordinary circumstances
required to reopen the judgment.” Pruett v. Stephens, 608 F. App’x 182, 185
(5th Cir. 2015). 2
      Edwards discusses Martinez primarily as the legal background to Clark,
and to try to argue that claims of ineffective assistance of counsel qualify for
Rule 60(b) treatment, but he ignores important elements of that opinion. As a
result, he fails to show either that Martinez gives him the ability to bring this
claim or that he has suffered extraordinary circumstances that would justify
Rule 60(b) relief. More fundamentally, procedural default is not the obstacle
Edwards needs to overcome, so Martinez is not implicated.
      To the extent that Edwards relies on a supposed constitutional right to
the effective assistance of post-conviction counsel, he misunderstands


      2  Although Edwards relies heavily on Mendoza v. Stephens, 783 F.3d 203, 211 (5th
Cir. 2015), to argue that a Rule 60(b) case should be reopened before determining whether
reopening would affect the merits, Mendoza holds no such thing. Mendoza is not even a Rule
60(b) case. Moreover, Judge Owens’s concurrence, to which Edwards cites, characterizes the
limited nature of the remand in that case.
                                           13
    Case: 17-10066    Document: 00513849094       Page: 14   Date Filed: 01/25/2017



                                  No. 17-10066
                              Cons. w/ No. 17-70003

Martinez. We have explained that there is no Sixth Amendment right to post-
conviction counsel, which includes habeas proceedings. “Because appointment
of counsel on state habeas is not constitutionally required, any error committed
by an attorney in such a proceeding cannot be constitutionally ineffective.” In
re Sepulvado, 707 F.3d at 554. Even if this were not the case, and Edwards
enjoyed such a right, his claim still could not fall under the narrow exceptions
created by Martinez and its Texas companion, Trevino. To show cause for
procedural default under Martinez and Trevino, “the petitioner must show: (1)
that his claim of ineffective assistance of counsel at trial is ‘substantial’ (i.e.,
‘has some merit’); and (2) that his habeas counsel was ineffective for failing to
present those claims in his first state habeas application.” Beatty v. Stephens,
759 F.3d 455, 465–66 (5th Cir. 2014). Here, Edwards has shown no conflict
that prevents him from asserting his ineffectiveness of counsel claims, and he
has not provided any meaningful explanation in his briefing as to the contents
of such a claim.
      Setting this aside, however, Edwards’s claims still fail even if he had the
procedural foundation he alleges. We have held that Martinez is “simply a
change in decisional law” and is “not the kind of extraordinary circumstance
that warrants relief under Rule 60(b)(6),” so it is insufficient to grant further
review or a stay of execution without a showing of a likelihood of success on
the merits. Adams v. Thaler, 679 F.3d 312, 320 (5th Cir. 2012). Indeed, other
petitioners have tried and failed to show that Adams does not control a Rule
60(b)(6) motion, but “Martinez, even in light of Trevino, does not create
extraordinary circumstances warranting relief from final judgment.” Diaz, 731
F.3d at 379; see also Gonzalez, 545 U.S. at 535 (requiring showings of
timeliness and extraordinary circumstances to succeed on Rule 60(b)).


                                        14
    Case: 17-10066       Document: 00513849094        Page: 15     Date Filed: 01/25/2017



                                    No. 17-10066
                                Cons. w/ No. 17-70003

       To the extent that Edwards argues that his counsel was ineffective for
not filing anything when Trevino was decided, this argument also fails.
Trevino, like Martinez, was simply a change in decisional law: it did not create
an extraordinary circumstance and thus could not have created a basis for
Edwards to re-open his proceedings as he now wishes to do. Diaz, 731 F.3d at
379. Thus, if Trevino itself was not an extraordinary change in law, the failure
to notify the court or to take any action on it cannot constitute ineffective
assistance of counsel sufficient to constitute an extraordinary circumstance.
       In sum, Edwards’s ineffectiveness claim is successive. Even if it was not,
the facts do not support either the argument that Edwards was abandoned by
counsel or that there was a conflict with state habeas counsel, and he has not
pointed to authority that would support granting a Rule 60(b) motion under
these circumstances. 3 Accordingly, Edwards has not met his high burden to
demonstrate extraordinary circumstances that would warrant relief under
Rule 60(b).
                                            3.
       Alternatively, even if Edwards’s claims were not successive and if he had
established extraordinary circumstances, he has failed to satisfy the timeliness
requirement. Under Rule 60(c)(1), any “motion under Rule 60(b) must be made
within a reasonable time,” unless good cause can be shown for the delay. In re
Osborne, 379 F.3d 277, 283 (5th Cir. 2004). “Good cause” for a reasonable delay
must be “evaluated on a case-by-case basis.” Id. “The timeliness of the motion
is measured as of the point in time when the moving party has grounds to make


       3Edwards cites to Battaglia v. Stephens, 824 F.3d 470 (5th Cir. 2016) and Crutcher v.
Aetna Life Ins. Co., 746 F.2d 1076 (5th Cir. 1984) in support of his argument. Neither
supports his position. In Battaglia, the federal habeas counsel expressly disclaimed being
Battaglia’s lawyer during his competency hearing in state court. See 824 F.3d at 474. And in
Crutcher, this court affirmed the denied of a Rule 60(b) motion. 746 F.2d at 1081–84.
                                            15
   Case: 17-10066    Document: 00513849094     Page: 16   Date Filed: 01/25/2017



                                No. 17-10066
                            Cons. w/ No. 17-70003

such a motion, regardless of the time that has elapsed since the entry of
judgment.” First RepublicBank Fort Worth v. Norglass, Inc., 958 F.2d 117, 120
(5th Cir. 1992). Once a party has grounds to make a Rule 60(b) motion,
however, he must bring the motion reasonably promptly, though “the
determination of reasonableness is less than a scientific exercise.” Id. at 121.
“Rule 60(b) simply may not be used as an end run to effect an appeal outside
the specified time limits, otherwise those limits become essentially
meaningless.” Pryor v. U.S. Postal Serv., 769 F.2d 281, 288 (5th Cir. 1985).
      Here, any error in the integrity of the proceedings or the conflict with
counsel, occurred—and was obvious—prior to the June 25, 2015 order from this
court granting the motion to substitute counsel Don Vernay for Wardroup.
Wardroup had been appointed as counsel to Edwards on January 11, 2010. If
he was ineffective, Edwards had five and a half years to say so. Even assuming
arguendo that Edwards could not have brought a claim for the abandonment
of counsel until after he had obtained his current counsel who filed this motion
in district court, the Rule 60(b) motion would still be untimely. That counsel
began representing him on June 4, 2016, and since then Edwards has received
two modifications of his execution date.      In September 2015, Edwards’s
execution was stayed until January 26. Still, he waited until January 10, the
eve of the execution, to reopen this appeal. On any timetable, Edwards has
failed to meet the “timeliness” requirement under Rule 60(b).
                                   *****
      Accordingly, because Edwards’s motion is successive, and in any event
because he failed to meet his burden to show timeliness and extraordinary
circumstances under Rule 60(b), we DENY his Rule 60(b) motion.




                                      16
      Case: 17-10066   Document: 00513849094      Page: 17   Date Filed: 01/25/2017



                                 No. 17-10066
                             Cons. w/ No. 17-70003

                                       III.
        Edwards requests that we stay his execution. In determining whether
to issue a stay of execution pending appeal, we consider: (1) whether the stay
applicant has made a strong showing that he is likely to succeed on the merits;
(2) whether the applicant will be irreparably injured absent a stay; (3) whether
issuance of the stay will substantially injure the other parties interested in the
proceeding; and (4) where the public interest lies. Diaz, 731 F.3d at 379; In re
Paredes, 587 F. App’x 805, 826 (5th Cir. 2014).
        We conclude that a stay of execution is not justified for at least two
reasons. First, Edwards’s motion for a stay of execution depends on the
availability of Rule 60(b) relief in his case. See, e.g., Diaz, 731 F.3d at 379.
Because we have rejected this vehicle to reopen the final judgment, Edwards
has not “made a strong showing that he is likely to succeed on the merits” of
his Rule 60(b) claim. Id. Second, Edwards “delayed too long before bringing
[his Rule 60(b)] claim before the court.” In re Paredes, 587 F. App’x at 826.
Edwards’s Rule 60(b) motion seeks to reopen a judgment entered on August 6,
2014. This court granted a motion substituting Edwards’s allegedly ineffective
counsel for his subsequent counsel on June 25, 2015. Later, after Edwards’s
current counsel was appointed, he twice sought and obtained modifications of
his execution date, first from May 11, 2016, to October 19, 2016, and then again
to January 26, 2017. See 5th Cir. No. 14-70026. Nonetheless, Edwards did not
file his Rule 60(b) motion until January 10, 2017. See No. 3:10-cv-6-M-BH, ECF
91.    In light of the State’s “significant interest in enforcing its criminal
judgment,” there is a “strong equitable presumption against the grant of a stay
where a claim could have been brought at such a time as to allow consideration
of the merits without requiring entry of a stay.” In re Paredes, 587 F. App’x at
826 (quoting Nelson v. Campbell, 541 U.S. 637, 650 (2004)); see also Barefoot
                                       17
    Case: 17-10066    Document: 00513849094   Page: 18   Date Filed: 01/25/2017



                                No. 17-10066
                            Cons. w/ No. 17-70003

v. Estelle, 463 U.S. 880, 889 (1983). Accordingly, we DENY Edwards’s requests
for a stay of execution.
                                     IV.
      Because we conclude that Edwards’s Rule 60(b) motion is a procedurally
barred successive petition, and alternatively because Edwards has not
demonstrated extraordinary circumstances necessary to obtain Rule 60(b)
relief, nor satisfied the Rule 60(b) timeliness requirement, we DENY
Edwards’s Rule 60(b) motion and DENY his requests for a stay of execution.




                                     18